PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/740,624
Filing Date: 28 Dec 2017
Appellant(s): OKKEL et al.



__________________
Salvatore A. Sidoti, Esq, 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 26, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 6, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Obviousness Rejection of Claims 1, 2, 4, 5, and 8-14
Claims 1, 2, 4, 5, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/175159 A1 (Gobelt et al. (US 2014/0194537 A1) being an English language equivalent) in view of either Tilak et al. (US 2016/0083502 A1) or Yamamoto et al. (US 4,933,417).
WO 2012/175159 A1 discloses a dispersant additive constituting specific urea urethanes that are useful as a dispersant, dispersion stabilizer, or wetting agent within coatings. See paragraphs [0168]-[0173] within Gobelt et al. The urea urethane is produced by initially reacting polyisocyanate with a hydroxyl functional reactant, identified as Y(-OH)q, which may include polyether linkages, to produce an intermediate which is subsequently reacted with a reactant, identified as HX-Z1. See paragraphs [0011]-[0035], and [0077]+ within Gobelt et al. Regarding claim 14, it is disclosed within paragraph [0030] that salt or quaternized forms of the agents may be produced.  It is further disclosed within paragraphs [0142], [0144], and [0145] of Gobelt et al. that HX-Z1 may include a heterocycle and that an example of HX-Z1 includes N-(3-aminopropyl)imidazole.
1 compound of the primary reference, so as to arrive at the claimed invention.
(2) Response to Argument
The examiner has considered appellants’ arguments and showings within the 37 CFR 1.132 declaration of June 29, 2020; however, the arguments and declaration are deficient for the following reasons. Firstly, despite appellants’ argument that the respective urethane-urea and urea structures of the respective references are different to an extent that the skilled artisan would not have considered reference disclosing structures different from those of the primary reference (Appeal Brief page 13), appellants have not established that the argued respective chemistries/teachings of the relied upon references are so far afield from one another that the skilled artisan would not have appreciated what the combined teachings of the references would 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RABON A SERGENT/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
Conferees:
/JAMES J SEIDLECK/Supervisory Patent Examiner, Art Unit 1765                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        



24500 CENTER RIDGE ROAD, SUITE 280
CLEVELAND, OH  44145

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.